Case: 22-20365     Document: 00516521528         Page: 1     Date Filed: 10/25/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                 ___________                                FILED
                                                                     October 25, 2022
                                  No. 22-20365                         Lyle W. Cayce
                                 ___________                                Clerk

   Randall E. Rollins,

                                                            Plaintiff—Appellant,

                                       versus

   Eric Carter, In Individual and Official Capacity; Kathleen Stone,
   In Individual and Official Capacity; State of Texas; Harris
   County; Does 1-100,

                                            Defendants—Appellees.
                   ______________________________

                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:22-CV-1132
                  ______________________________

   Before Wiener, Elrod, and Engelhardt, Circuit Judges.
   Per Curiam:*

          This appeal presents a straightforward question of sovereign
   immunity. Here, Plaintiff-Appellant Randall Rollins brings claims against the
   State of Texas, Harris County, two justices of the peace in Harris County,


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-20365        Document: 00516521528              Page: 2       Date Filed: 10/25/2022

                                              No. 22-20365




   and numerous Does. Rollins alleges that Texas Rule of Civil Procedure 500.9
   is unconstitutional because it gives justices discretion to permit or prohibit
   discovery. The district court faithfully applied the law when it correctly
   dismissed Rollins’s claims.
           Our colleagues recognized the same in a nearly identical case brought
   by Rollins against similar parties. See Rollins v. Texas, Case No. 21-20482.
   Rollins notes that the issues raised in this appeal were raised in that one,
   conceding that “[i]f the Court totally affirms in appeal No. 21-20482, then
   Appellant [Rollins] requests this appeal No. 22-20365 be likewise totally
   affirmed, since further action on nearly[]identical cases would be rendered
   superfluous.” The Defendants-Appellees agree.
           We therefore affirm the district court’s thorough decision, and deny
   Rollins’ motion to expedite the ruling on appeal as unnecessary. Rollins’
   motion for leave to supplement the record with two appendices is also
   denied, because neither of the proposed materials need be entered into the
   record for this court’s reference. 1
           The district court’s holding is AFFIRMED, and Rollins’s motions
   before this court are DENIED as unnecessary.




           1
              Appendix A is a copy of a law review article by Dean Erwin Chemerinsky, Against
   Sovereign Immunity, 53 STAN. L. REV. 1201 (2001). Appendix B includes excerpts of McDonald &
   Carlson Texas Civil Practice (2d ed.).




                                                    2